Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 26, 2018

The Court of Appeals hereby passes the following order:

A19I0127. JOEL TERUYA v. NICHOLE TERUYA.

      Upon consideration of Joel Teruya’s Application for Interlocutory Appeal, it
is ordered that it be hereby DENIED.
      Respondent Nichole Teruya’s request for a frivolous appeal penalty is also
hereby DENIED. See Court of Appeals Rule 41 (b); Ridley v. Turner, 335 Ga. App.
108, 113 (6) (778 SE2d 844) (2015).



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/26/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.